DETAILED CORRESPONDENCE
In view of the Appeal Brief filed on 1/12/2022, PROSECUTION IS HEREBY REOPENED. A new Non-Final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ULA C RUDDOCK/             Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                           

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
4.
Claims 1-5, 7-8, 10-16, and 18-19 are pending in the current application.  Claims 3 and 5 have been amended and Claims 6, 9, and 17 are cancelled.
The previous prior art-based rejections have been withdrawn and a new rejection is laid out below.
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
6.	Claims 1-5, 7-8, 10-13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG Publication 2013/0149562 in view of Mundell US PG Publication 2018/0070484.
Regarding Claims 1, 7-8, 16, and 18, Lee discloses a battery pack comprising an electrochemical battery 10 for generating electrical power, a protective circuit board (PCB) 31 having a pair of major outer surfaces defining a top face (facing the battery 10, meeting Claim 8) and a parallel opposite directed bottom face (facing away from the battery 10, meeting Claim 8), the PCB 31 being oriented such that a widthwise direction of the PCB extends transversely to a lengthwise direction of the battery (meeting Claim 18), a peripheral edge face of the PCB extending transversely between the top and bottom faces, protection circuit module components 32 mounted on the top face of the PCB and being electrically coupled to the PCB to control one or more functions of the battery, a thickness dimension of the PCB is defined between the top and bottom faces and is substantially parallel to a lengthwise direction of the battery so that one of the major outer surfaces (the top) is directed towards the battery (meeting Claim 7), and a pair of electrodes 11 that electrically connect and provide electrically conductive contact engagement between the battery 10 and the PCB 31 (see at least Figs 1-4 and paras 0032-0035, 0039-0050). Lee fails to specifically disclose that the electrode connections of both of the pair of electrodes to 300 substrate for electrical connections (e.g. Fig. 3C/3D) as opposed to a conventional structure wherein electrical connections are made on a top or bottom surface of the PCB (e.g Fig. 2B), a saved space region 330 can be provided in which additional components could be mounted or the PCB could be reduced in width to save space to accommodate a larger (more powerful) battery, for example (see cited figures and paras 0003, 0023, 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to connect the pair of electrodes of Lee to the PCB by electrode connections on the edge face of the PCB because Mundell teaches that edge-connection of components to a PCB allows for better use of PCB surface space on a main surface or allows for a PCB to be reduced in size, which saves space.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  It is the position of the Office that Mundell is relevant prior art to Lee because both applications deal with configuring a PCB to make electrical connections in electronic devices including batteries. 
Regarding Claims 2-4, in the combined configuration of Lee and Mundell, because the electrode connections are both advantageously located on the edge face of the PCB, the top face of the PCB is free of any electrode connection, the location of PCM components on the PCB is limited to the top face, and a spatial arrangement of the PCB relative to the electrodes is such that substantially the entirety of the top face is available for mounting of PCM components.
Regarding Claims 5, 10, and 19, Figs. 2-3 show that the edge face of the PCB of Lee comprises a pair of side edge faces on opposite sides of the PCB and a pair of end edge faces that are transverse to the side edge faces and that are located at opposite ends of the PBC, and that the major outer surfaces of the PCB 31 such as the side edge face corresponding with grooves 21 because the electrode connections of the pair of electrodes of Lee extend upward from the battery at a single side edge face of the PCB (see e.g. Fig. 3 for the grooves 21 that correspond with the positioning of the electrode connections/leads 11 as they extend upward from the electrode assembly) and so these electrical connections would most easily be formed at the same side edge face of 31 to which they extend naturally, as this would save material and space.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 11, Fig. 5 of Lee shows that a widthwise direction of the PCB, defined between a pair of side edges, is oriented substantially perpendicular to a lengthwise direction of the battery but fails to specifically disclose that the widthwise direction is parallel to the lengthwise direction of the battery, fails to disclose that the electrode connections of the pair of electrodes to the PCB are located on the side edge face of the PCB furthest from the battery.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the battery pack of Lee such that PCB is oriented in such a way that the widthwise direction is parallel to the lengthwise direction of the battery and the electrode connections of the pair of electrodes to the PCB are located on the side edge face of the PCB furthest from the battery in order to best fit the connections of Lee on a single face since end edges are relatively small and the closest edge would be crowded by the 
Regarding Claim 12, Lee modified by Mundell discloses substantially the entirety of the top face of the PCB available for the mounting of PCM components as explained above but fails to specifically disclose that the pair of electrodes passes beneath the bottom face of the PCB to their respective connections on the side edge face furthest from the battery. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the battery pack of Lee and Mundell such that PCB is oriented in such a way that the electrode connections of the pair of electrodes to the PCB are located on the side edge face of the PCB furthest from the battery such that the pair of electrodes passes beneath the bottom face of the PCB to their respective connections on the side edge face furthest from the battery in order to best fit the connections of Lee and Mundell on a single face since end edges are relatively small and the closest edge would be crowded by the battery, since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 13, Lee modified by Mundell discloses the claimed battery pack as described in the rejection of Claim 1, which is incorporated herein in its entirety, including the disclosure that the electrode leads 11/12 of Lee are in electrical contact with the PCB and the skilled artisan would understand that some kind of electrically conductive material is used to make the electrical connection, and therefore, some kind of “electrode contact” would necessarily be used, particularly lacking any special definition of electrode contact in the instant disclosure.   Lee modified by Mundell does not specifically disclose the use of a pair of electrode contacts.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form an electrode contact for each corresponding electrode lead/tab of Lee modified by Mundell in order to In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Because the modified invention of Lee and Mundell includes forming the electrical connection between the battery and the PCB of Lee on the edge face, then it would have been obvious to put the pair electrode contacts on the edge face of the PCB because that is where the electrical contact occurs.  Further, Lee modified by Mundell fails to specifically disclose that each electrode contact has a width greater than a connective portion of a corresponding electrode tab extending between the battery and the electrode contact.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the electrode contacts having a width greater than a connective portion of a corresponding electrode tab extending between the battery and the electrode contact in order to account for possible shifting of the tab of Lee to ensure constant electrical contact since he size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG Publication 2013/0149562 in view of Mundell US PG Publication 2018/0070484, as applied to Claim 1, and further in view of Otohata US PG Publication 2017/0005318.
Regarding Claim 14, Lee modified by Mundell discloses the claimed battery pack as described in the rejection of Claims 1 and 13, which are incorporated herein in their entireties, including disclosure of a connective portion (the connective/inner parts of tabs 11/12 that do not directly attach to the PCB) and end portions at an end of the corresponding electrode tab furthest from the battery (that directly attach to the PCB).  Lee modified by Mundell fails to specifically disclose wherein each electrode end portion has an increased width relative to the connective portion of the electrode tab.  However, Otohata discloses a battery wherein insulation is disposed on current collectors and tab, and a notch is formed such that the electrode tab, which contacts a PCB, has a greater width than a connective portion, with the benefit that the insulation prevents short circuit between positive and negative electrodes and that the notch allows for  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG Publication 2013/0149562 in view of Mundell US PG Publication 2018/0070484, as applied to Claim 1, and further in view of Dunn US PG Publication 2010/0112425.
Regarding Claim 15, Lee modified by Mundell discloses the claimed battery pack as described in the rejection of Claim 1, which is incorporated herein in its entirety, including the attachment of electrodes to the edge face of the PCB, but fails to specifically disclose that the electrode connections comprise respective solder attachments of the electrodes to corresponding metal pads attached to the edge face of the PCB.  However, Dunn discloses a battery module wherein a printed circuit board (PCB) is attached to battery tabs/leads via solder joints and solder (metal) pads in order to provide a robust electromechanical connection between the battery and PCB (see at least paras 0013 and 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include solder attachments in the electrode connections of Lee modified by Mundell and corresponding metal pads attached to the edge face of the PCB of Lee because Dunn teaches this configuration provides secure electromechanical attachment of these parts and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Response to Arguments
9.	Applicant's arguments filed 1/14/2022 have been fully considered and are persuasive.  A new rejection is presented above. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerhӓuser US PG Publication 2015/0223320 discloses in para 0028 that in a power module, functionally equivalent electrical connections between a PCB and another element can be formed on a surface or an edge of the PCB.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729